732 N.W.2d 928 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Vernon Eric SIMMONS, Defendant-Appellant.
Docket No. 133195. COA No. 274214.
Supreme Court of Michigan.
June 26, 2007.
On order of the Court, the application for leave to appeal the December 28, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the order of the Court of Appeals and we REMAND this case to the Court of Appeals for reconsideration of the defendant's application for leave to appeal under the standard applicable to direct appeals. The Court of Appeals erred in denying the defendant's application for leave to appeal under MCR 6.508(D) because the defendant's appeal was not based on a motion for relief from judgment.
MARKMAN, J., would grant leave to appeal for the reasons set forth in his dissenting statement in People v. Wright, 474 Mich. 1138, 716 N.W.2d 552 (2006).